                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


BOBBY SANDERS,

             Plaintiff,

      v.                                             Case No. 18-CV-1945

JARED FRANKE, et al.,

             Defendants.


                                      ORDER


      Plaintiff Bobby Sanders, who is representing himself, filed a complaint under

42 U.S.C. § 1983. On August 30, 2019, the defendants filed a motion for summary

judgment on the grounds that the defendants are entitled to qualified immunity and

that Sanders failed to exhaust his administrative remedies. (ECF No. 23.) Under

Civil L.R. 56(b)(2), Sanders’s response materials were due within thirty days of

service of the motion. According to the court’s records, he has not responded to the

motion. Sanders’s failure to respond suggests that he does not oppose the motion.

      The court will give Sanders a final opportunity to file his response materials.

If he does not do so by the below deadline, the court will grant the motion and dismiss

the case with prejudice and without further notice to Sanders. See Civil L. R. 7(d)

(“Failure to file a memorandum in opposition to a motion is sufficient cause for the

Court to grant the motion.”); Civil L. R. 41(c) (“Whenever it appears to the Court that
the plaintiff is not diligently prosecuting the action . . . the Court may enter an order

of dismissal with or without prejudice.”).

      As a reminder, if Sanders responds to the motion, he must respond to each of

the defendants’ proposed findings of fact by agreeing with each proposed fact or

explaining why he disagrees with a particular fact. If he does not indicate one way or

the other, the court will assume that he agrees with the proposed fact. Sanders must

support every disagreement of a proposed fact with evidence. He can do that by

relying on documents or by telling the court his version of what happened in an

affidavit or an unsworn declaration under 28 U.S.C. § 1746. 1 An unsworn declaration

is a way for a party to tell his side of the story while declaring to the court that

everything in the declaration is true and correct. Sanders must also respond to the

legal arguments in the defendants’ brief.

      IT IS THEREFORE ORDERED that, by November 20, 2019, Sanders shall

either respond to the defendants’ motion for summary judgment or file a letter

explaining why he is unable to do so. If the court does not hear from Sanders by that

date, the court will grant the defendants’ motion and dismiss this case.

      Dated at Milwaukee, Wisconsin this 5th day of November, 2019.




                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge



1
 At the bottom of his declaration he should state: “I declare under penalty of perjury
that the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C.
§ 1746(2).
                                             2
